ROBINSON, J.:
Epitomized Opinion
Wells, Jr., brought suit in the Common Pleas Court against his wife charging her with adultery and she in a cross-petition charged Wells with adultery. The Common Pleas found for Wells and against Mrs. Wells. May 14, 1921, she filed a motion for a new trial; June 17, 1921, the motion was overruled and on July 25, 1921, she filed a bill of exceptions which was allowed Sept. 3, 1921. On Aug. 23, 1921, she filed her petition in error in the 'Court of Appeals, 67 days after the overruling of the motion and 103 days after entering the decree. Nov. 4, 1921, the Court of Appeals reversed the decree of the Common Pleas. Held by the Supreme Court in reversing the Court of Appeals: ¡
1. The limitation of time provided by 12270 GO. is applicable to divorce proceedings, and the 70 days begins to run from the date of the entry of the decree and not from the date of the overruling of the motion for a new trial. 53 OS. 291; 58 OS. 395 and 104 OS. 312 approved and followed.
2. Parties to an action cannot, by formal entry of appearance or by agreement, extend the limitation of time provided in 12270 GC.
3. A motion for a new trial affects the time when the limitation begins to run only in those cases where the motion prevents the entry of a judgment.